Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 8, 10, 21, and 32-46 are cancelled. Claims 1, 9, 14-15, 18, 20, 25, 28 and 47 are amended.  Claims 1-7, 9, 11-20, 22-31, and 47 are pending and under examination.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The embedded hyperlink(s) and/or other form of browser-executable code appear in the disclosure on pp. 2 and 82.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Objection to the Drawings
The drawings are objected to because:
igure 4B (and possibly Figures 4A, 5A and 5B—the examiner cannot properly discriminate the contents of these figures due to high pixilation) shows enumerated nucleic acid and amino acid sequences that lack corresponding SEQ ID NO:s. (No SEQ ID NO: is provided in the description of the drawings for Fig 4B—or Figures 4A, 5A, or 5B.) The examiner does not believe the enumerated sequences are meant to depict specific nucleic/amino acid sequences but rather to provide a visual representation of a “target sequence” for the sake of illustration. If the examiner is mistaken in this respect, then the application is not in compliance with 37 CFR 1.821-1.825 which requires all enumerated sequences to be identified by a specific SEQ ID NO: in the drawings and disclosure (and submitted in proper format to the Office) prior to examination. If the(se) figure(s) depict specific enumerated sequences for which existing SEQ ID NO:s are already provided in the IFW, then the applicant should amend the description of the drawings, or the drawings themselves, with the appropriate SEQ ID NO:s. If the examiner is correct, that specific enumerated sequences are erroneously depicted in the(se) figure(s), the applicant is required to submit corrected drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claim 6 is objected to because of the following informalities:  
The examiner is interpreting claim 6 as dependent on claim “2”, rather than on claim “1”, as such, claim 6 is objected to for a typographical error. Claim 6 should read, “The method of claim 2…” rather than, “The method of claim 1…” since “the adeno-associated virus-packaging adenovirus” of claim 6 is a limitation presented in claim 2 but NOT in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

ZHANG
Claims 1-2, 4-5, 11-14, 16-20, 22-23, 26, 29, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG, et al. WO 2014204729 A1; published: 24 DEC 2014).
ZHANG is directed to delivery, use and therapeutic applications of the CRISPR-Cas systems and compositions for targeting disorders and diseases using viral components (Abstract) and discloses a non-naturally occurring (or engineered) nuclease system comprising one or more vectors comprising: i) a promoter (i.e. a regulatory element, e.g. U6 or H1 promoter [001067]) operably linked to at least one nucleotide sequence encoding a nuclease system guide RNA (gRNA), wherein the gRNA hybridizes with a target sequence of a DNA molecule in a cell of the subject, and wherein the DNA molecule encodes one or more products expressed in the cell; and ii) a (second) regulatory element operable in a cell operably linked to a nucleotide sequence encoding a genome-targeted nuclease (or, per ZHANG, a CRISPR enzyme, i.e. Cas9; see [00757, 001071] and claim 10), wherein components (i) and (ii) are located on the same or different vectors of the system, wherein the gRNA targets and hybridizes with the target sequence and the nuclease cleaves one or both strands of the DNA molecule ([00757, 001071] and claims 28, 32-33) to alter expression of the one or more gene products in the cell/subject (e.g., see additionally, [001066-7] and claims 1-3). 

ZHANG also teaches: AAV as the viral vector for the CRISPR-Cas system (claim 9), systems comprising a codon-optimized Cas9 gene ([0022] and [001067]), use of an H1 promoter, and use of a double short H1 promoter in the same or opposite orientations for expression of at least two gRNAs [001939-41]; the examiner interprets the H1 promoter in opposite orientations as a bidirectional H1 promoter.  ZHANG further teaches a single vector for expression of Cas9 and gRNA(s) ([00755], [001048], [001066-7]) and vectors encoding 1-20 or more gRNAs [00756, 001613]. ZHANG teaches use of adenoviral vectors and AAV [00728] and combinations of both [00426] (see also [00104], [00145], [00304], [00428], [00576], [00789-91], [00963], and e.g. claims 1, 3, 9). ZHANG also teaches embodiments where the adenoviral vector may comprise E1, partial E3 and E4 deletions [00627] and the use of adenovirus as AAV-helper virus for replication and packaging of rAAVs ([00104], [00790], claims 16 and 17). 
ZHANG teaches use of the CRISPR-Cas, viral –vectored system for modification of target polynucleotides in eukaryotic cells where modification may correspond to altering expression 
            Thus ZHANG teaches compositions of adenovirus/AAV virus/ vectors comprising CRISPR-Cas9 system with gRNAs specific for targeting oncogenes including KRAS, PIK3CA and IDH1 for use in methods for treating cancer in subjects in need thereof or altering expression of gene products in cells.
            However, ZHANG did not structure his claims such that all the limitations are cumulative into an embodiment which comprises the limitations of the instant claims.  Accordingly, the examiner interprets ZHANG’s teachings as being insufficient to be called anticipatory.  However, a skilled artisan taking the teachings of ZHANG as a whole would envision a method of treating cancer in subjects in need thereof (or a method for altering expression of one or more gene products in a cell) by providing an engineered CRISPR-(codon-optimized) Cas9-viral-vectored system comprising one or more (AAV or adenovirus) vectors comprising one or more operably-linked regulatory elements/promoters/bidirectional H1 promoters, for expression of one or more gRNAs targeting oncogenes (e.g. KRAS, PIK3CA, and/or IDH1) comprising one or more mutations and for expression of the (codon-optimized) Cas9 gene targeted nuclease from the 
The person of ordinary skill in the art would have been motivated to use the teachings provided in ZHANG in a method of treating cancer or for altering gene expression in a cell by administering or providing the CRISPR-Cas viral-vectored system because it is scientifically rational to do so.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements are taught by ZHANG, further they are taught in various combinations for treating cell dysregulation and/or oncologic disorders and diseases.   It would be therefore predictably obvious to use a combination of these elements in a method of treating cancer or in a method of altering gene expression in a cell.  
The skilled artisan would have had a reasonable expectation of success as ZHANG teaches systems comprising CRISPR-Cas9-gRNA viral vectors (including adenovirus and rAAV vectors) for altering gene expression and treating cancer/oncogenic disorders. 
Therefore the methods as taught by ZHANG would have been prima facie obvious over the methods of the instant application.

ZHANG—Wold
Claims 3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (2014) as applied to claims 1 and 2 above, and further in view of Wold (Wold, SM, et al. Current Gene Therapy, 2013; 13(6), 421-433.)
As described above in regard to claims 1 and 2, ZHANG teaches providing adenovirus helper-viruses for generating and packaging rAAVs ([00104], [00790], claims 16 and 17). Furthermore, ZHANG teaches embodiments where the adenoviral vector may comprise E1, partial E3 and E4 deletions [00627]. Thus ZHANG teaches elements of recombinant adenoviruses as AAV-helper/packaging viruses (i.e. adenoviruses comprising rep and cap genes necessary for AAV replication and packaging) and recombinant adenoviruses modified by deletion of E1, E3 and/or E4 genes. 
Implicit to the teaching of adenovirus as an AAV-helper virus in ZHANG (and elsewhere) is that which is known by one of ordinary skill in the art, namely, that AAV-helper viruses (e.g. adenovirus AAV-helper viruses) necessarily comprise the AAV rep and cap genes obligatory for AAV replication and packaging. One of ordinary skill in the art further understands that the helper/packaging virus needs to be provided concurrently to provide replication (and packaging) of the AAV vector constructs (in the case of the instant application an AAV construct or constructs comprising the nuclease system). (See, for example, BETZ, et al. US 20050136042 A1 [0136]-[0152]; and/or MANDEL, et al. US 20050143330 A1 [0033]-[0035].)
ZHANG, however, does not teach the AAV-helper/packaging virus as the one bearing the adenovirus (early) gene mutations (e.g. E1, E3 and/or E4).
in vivo or in vitro.

    PNG
    media_image1.png
    445
    1049
    media_image1.png
    Greyscale

Thus, before the time of filing it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ZHANG and Wold to construct and provide a recombinant adenovirus (serotype 5) with at least one deletion in an adenoviral gene (E1 and E3) that serves as an AAV-packaging (helper) virus. Providing this helper/packaging adenovirus concurrently with the AAV vector would also at once be envisaged by one of ordinary skill in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHANG and Wold to provide AAV-helper/packaging adenovirus, with E1 and/or E3 deletions for replication and packaging of the AAV (i.e. concurrently with the AAV/nuclease system) for use in cancer-related gene therapy. 
 The skilled artisan would have had a reasonable expectation of success in combining the teachings of ZHANG and Wold because these teachings are both directed to cancer-related, viral vector-mediated gene therapy.  
ZHANG—LOU—SCHMIDT
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (2014) as applied to claims 1, 13, and 14 above, and further in view of LOU (WO 2005035718 A2; published: 21 APR 2005) and Schmidt (Schmidt, F., et al. Biotechnology Journal, 2015; 10(2), 258-272).
In regard to base claims 1, 13 and 14, ZHANG teaches compositions of adenovirus/AAV virus/vectors comprising a CRISPR-Cas9 system comprising promoters/regulatory elements (including double short H1 promoters in opposite orientations, i.e. bidirectional H1 promoter) operably linked to one or more gRNAs (specific for oncogenes) and to at least one nucleotide sequence encoding a nuclease system (Cas9) for use in methods for treating cancer in subjects in need thereof or altering expression of gene products in cells. 

LOU teaches bidirectional H1 (BiH1) promoters in adenoviral vector (pQuiet) constructs that express multiple RNAs from H1 (and/or U6) bidirectional promoters (pp. 11, 16, 21-22; and Figs. 8 and 11). LOU teaches common objectives for developing gene therapy vectors contributing to the development and use of these bidirectional promoters, including to minimize the size of bidirectional promoters so that they can be inserted into any vector, especially into those having size limitations such as adeno-associated virus, and for maximal transcription activity with little or no repeated sequences in the promoter (p. 6). LOU teaches use of these bidirectional promoters in adenovirus and adeno-associated virus vectors/constructs for expression of two or more (or 2, 3, 4, or 5) different short RNA sequences (claims 1, 2, 8, and 10) and the intended use of these vectors in methods for treating disease (claims 15 and 16). 
Schmidt teaches single viral vectors (including AAV and adenovirus vectors) co-expressing gRNA and Cas9 (Figure 2B-2, p. 261 and section 3.1, p. 265). Schmidt also teaches the benefits of providing adenoviral vectors in delivery of Cas9, gRNAs and DNA repair templates in the same section (p.265) and proof-of-concept toward applications of viral-CRISPR vectors in humans targeting individual genes with adenoviral vectors co-expressing Cas9 and gRNAs to the target gene of interest (section 3.3.1, p. 267).
It would have been obvious to one of ordinary skill in the art to combine the teachings of ZHANG, LOU, and Schmidt to generate rAAVs (and/or recombinant adenoviruses) that 

    PNG
    media_image2.png
    532
    647
    media_image2.png
    Greyscale


ZHANG—KIM
Claims 24, 27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (2014) as applied to claims 1, 20, 22-23, 26, and 29 above, and further in view of KIM (KIM, et al. US20150322457A1; published: 12 NOV 2015).

ZHANG does not teach mutations specific to KRAS, PIK3CA, and/or IDH1 or specific gRNA sequences for targeting these oncogenes.
Kim is directed to targeted genome editing in eukaryotic cells or organisms. More particularly, to a composition for cleaving a target DNA in eukaryotic cells or organisms comprising a guide RNA specific for the target DNA and Cas protein-encoding nucleic acid or Cas protein, and use thereof (Abstract). Kim teaches genotyping oncogenic single-nucleotide variations using RNA-guided endonucleases (RGENs) and attenuating RGEN activity by employing a single-base mismatched guide RNA instead of a perfectly-matched RNA. Kim demonstrates that RGENs that contain perfectly-matched guide RNA specific to the wild-type sequence or mutant sequence cleaved both sequences (FIGS. 31A and 32A), and, in contrast, that RGENs that contain a single-base mismatched guide RNA distinguished the two sequences, enabling genotyping of three recurrent oncogenic point mutations(*) in the KRAS, PIK3CA and IDH genes in human cancer cell lines (FIG. 29B and FIGS. 33A and B) [0271]. (* KRAS point mutation (c. 34 G>A) = G13C; PIK3CA point mutation (c.3140 A>G) = H1047R; and IDH1 point mutation (c. 394 C>T) = R132C [0071-3].)
Kim further teaches sequences targeting KRAS (SEQ IDs 269 and 267), PIK3CA (SEQ ID 274), and IDH1 (SEQ ID 289) that are 100% identical to instant gRNA sequences SEQ ID NO: 1, 3, 
Thus, before the time of filing, an artisan of skill in the art would at once envisage using known sequences taught by Kim to effectively target oncogenes, namely KRAS and/or PIK3CA and/or IDH1 by engineering vectors to comprise expression of gRNAs with sequences corresponding to SEQ ID NO: 1 or 3 (KRAS), or SEQ ID NO: 6 (PIK3CA), or SEQ ID NO: 7 (IDH1). Furthermore, as Kim makes abundantly clear, it would be obvious to one of ordinary skill in the art to generate additional gRNAs to target other known mutations in KRAS and IDH1 associated with oncogenic disorders or disease, namely G13D and R132H, respectively. (See, for instance, SHUKLA, et al. WO 2016187508 A3, filed: 20 MAY 2015; claims 48 and 49.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHANG and KIM to provide compositions of adenovirus/AAV virus/vectors comprising a CRISPR-Cas9 system comprising promoter(s)/ 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for possibly inhibiting or treating cancer, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, 
The state of the art for CRISPR-Cas viral-vectored gene therapy offers examples of inhibiting or treating various cancers in various model systems, the state of the art presents no working examples for preventing cancer. Further, the examiner holds that the predictability or unpredictability of any method for theoretically preventing cancer would be wildly variable for the various types of cancers that a practitioner might want to prevent using CRISPR-Cas viral-vectored systems. Furthermore, although the applicant provides limited evidence for targeting KRAS oncogenic mutations (Fig. 4A) with the instant invention, thus demonstrating grounds for claiming alteration of gene expression in a cell (claim 47) and possible applications in treating or inhibiting cancer, the applicant does not provide any evidence, nor is any known by the examiner, for the breath of the claim of a method for preventing cancer in a subject in need thereof. Therefore, the quantity of experimentation necessary to make and/or use the invention, as claimed, is insufficient to enable the invention.
Furthermore, because "preventing” a condition by the administration of an active compound cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. 
This rejection can be overcome by amending the claims to omit the term “preventing.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 depends upon claims 14, 13 and 1, in series. However claim 13 further limits claim 1, subpoint i (1.i) “a promoter operably linked to at least one” … gRNA to a H1 promoter. Claim 14 further limits the H1 promoter in claim 13 (and claim 1.i) to a bidirectional H1 promoter. Claim 15 is indefinite in respect to what is being claimed in regard to its ultimate dependency on its base claims. It is indefinite whether claim 15 claims a construct that comprises: i. a bidirectional H1 promoter (encoding at least one gRNA in one direction and a nuclease in the other direction) and ii. “a regulatory element” (i.e. an additional promoter)… “operably linked to a nucleotide sequence encoding a” … (second) nuclease, or whether claim 15 claims a construct that comprises: i. a bidirectional H1 promoter (encoding at least one gRNA in one direction and a nuclease in the other direction) alone with no corresponding subpoint ii. as provided in claim 1. 
The current presentation of the limitations of claim 15 renders the claim indefinite because it is unclear whether the limitations are infringed (A) by constructs bearing only one or (B) by constructs bearing two promoter(s)/regulatory element(s) each operably linked to a nucleotide sequence encoding a genome-targeted nuclease (i.e. constructs encoding two nucleases). 
The examiner has rendered the first option, option (A), as the intended construct and examined claim 15 on the basis of that interpretation.
Allowable Subject Matter
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowability of the limitations set forth in claims 25 and 28 is based on the reason that SEQ ID NOs: 12-14 and 16-18 are free of the prior art.
Claim Status
Claims 1-7, 9, 11-20, 22-24, 26-27, 29-31, and 47 are rejected. Claims 6, 25, and 28 are objected to. No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 

/SCOTT LONG/Primary Examiner, Art Unit 1633